TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-09-00030-CR



                                Jamie Marie Morris, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-07-206623, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Jamie Marie Morris seeks to appeal her conviction for aggravated assault. The trial

court has certified that this is a plea bargain case and Morris has no right of appeal.

See Tex. R. App. P. 25.2(a)(2), (d). We also note that the pro se notice of appeal was not timely

filed. See Tex. R. App. P. 26.2(a)(1).

               The appeal is dismissed.



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: February 25, 2009

Do Not Publish